Exhibit 10.3

 

EXECUTION VERSION

 

 

Amended and Restated Guaranty

 

dated as of May 2, 2019

 

made by

 

Regeneron Pharmaceuticals, Inc.,
as Parent Guarantor,

 

and

 

The Subsidiary Guarantors party hereto from time to time

 

 



Table of Contents

 

Section Heading Page       Section 1. Guarantee 2 Section 2. Guarantor’s
Obligations Unconditional 3 Section 3. Waiver of Subrogation 7 Section 4.
Reasonableness and Effect of Waivers 7 Section 5. Transfers by Beneficiaries 7
Section 6. No Waiver by Beneficiaries 8 Section 7. Guarantor Representations and
Warranties 8 Section 8. Guarantor Affirmative Covenants 13 Section 9. Guarantor
Negative Covenants 18 Section 10. Successors and Assigns 29 Section 11.
Severability 30 Section 12. Submission to Jurisdiction; Service of Process 30
Section 13. Notices 30 Section 14. Amendment 30 Section 15. Governing Law;
Waiver of Jury Trial 30 Section 16. No Advisory or Fiduciary Responsibility 31
Section 17. Releases; Termination of Guaranty 31 Section 18. Contribution with
Respect to Liabilities 32 Section 19. Effect of Restatement 33

 

Schedules

 

Schedule 7(a) — Subsidiaries Schedule 9(a) — Existing Indebtedness Schedule 9(b)
— Existing Liens

 

Annexes and Exhibits

 

Annex I — Form of Supplement to Guaranty

 



Amended and Restated Guaranty

 

This Amended and restated guaranty (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of May 2, 2019,
is made by (i) Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Parent Guarantor”), (ii) each of the undersigned Subsidiaries (as hereinafter
defined) of the Parent Guarantor (the “Initial Subsidiary Guarantors” and
together with Parent Guarantor, the “Initial Guarantors”) and (iii) any
additional Subsidiaries of the Parent Guarantor which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I
(collectively with the Initial Subsidiary Guarantors, the “Subsidiary
Guarantors” and together with Parent Guarantor, the “Guarantors”) in favor of
(a) each Participant (as hereinafter defined) and (b) Bank of America, N.A., not
in its individual capacity, except as expressly stated therein, but solely as
Administrative Agent (together with its successors and permitted assigns, in its
capacity as Administrative Agent, the “Administrative Agent”), for the benefit
of itself and the other Beneficiaries (as hereinafter defined).

 

Witnesseth:

 

Whereas, Old Saw Mill Holdings LLC, a New York limited liability company, as
Lessee (together with its successors and permitted assigns, in its capacity as
lessee, “Lessee”), BA Leasing BSC LLC, a Delaware limited liability company, as
lessor (together with its successors and permitted assigns, in its capacity as
Lessor, “Lessor”), the Administrative Agent, and the lenders from time to time
party thereto have entered into that certain Amended and Restated Participation
Agreement, dated as of May 2, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Participation Agreement”; unless
otherwise defined herein or the context hereof otherwise requires, capitalized
terms used herein but not otherwise defined herein or defined herein by
reference to the Participation Agreement shall have the same meanings assigned
to such terms in the Participation Agreement);

 

Whereas, the Initial Guarantors and the Administrative Agent are currently party
to that certain Guaranty, dated as of March 3, 2017 (as amended, supplemented or
otherwise modified prior to the Restatement Date, the “Original Guaranty”);

 

WHEREAS, the Parent Guarantor has requested that the Original Guaranty be
amended and restated as set forth herein, which amendment and restatement shall
become effective on the Restatement Date; and

 

WHEREAS, it is the intent of the parties hereto that this Guaranty (i) shall
amend, restate and supersede in its entirety the Original Guaranty and (ii)
shall re-evidence the “Liabilities” (under, and as defined in, the Original
Guaranty) as contemplated hereby (and it shall not constitute a novation of the
obligations and liabilities of the parties under the Original Guaranty).

 

Now, Therefore, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto hereby agree that the Original
Guaranty is hereby amended and restated in its entirety as follows:

 



Section 1. Guarantee. Each Guarantor, jointly and severally, hereby irrevocably
and unconditionally guarantees to (i) each Participant, for the benefit of
itself and its Related Parties that are Beneficiaries (as hereinafter defined),
and (ii) the Administrative Agent, for the benefit of itself and the other
Beneficiaries (a) the full and prompt payment when due, whether by acceleration
or otherwise, and at all times thereafter, and (b) the full and prompt
performance when due of all of the Liabilities (as hereinafter defined) (or, in
the case of such guarantee to each Participant, all of the Liabilities owed to
such Participant and its Related Parties that are Beneficiaries), including,
interest or yield on any such Liabilities, whether accruing before or after any
bankruptcy or insolvency case or proceeding involving Lessee or any other
Person, and, if interest or yield on any portion of such obligations ceases to
accrue by operation of law by reason of the commencement of such case or
proceeding, including such interest and yield as would have accrued on any such
portion of such obligations if such case or proceeding had not commenced. Each
Guarantor further agrees to pay all expenses (including reasonable attorneys’
fees actually incurred and legal expenses) paid or incurred by any Beneficiary
in endeavoring to collect the Liabilities, or any part thereof, and in enforcing
this Guaranty, subject to the limitations set forth in Section 15.17 of the
Participation Agreement (including with respect to attorneys’ fees). The term
“Beneficiaries,” as used herein, shall mean each of Lessor, Administrative
Agent, each other Participant and each other Indemnitee. The term “Liabilities,”
as used herein, shall mean all of the following, in each case howsoever created,
arising or evidenced, whether direct or indirect, joint or several, absolute or
contingent, or now or hereafter existing, or due or to become due: all Rent
(including, but not limited to Basic Rent and Supplemental Rent), Lease Balance,
Purchase Amount, Sale Option Recourse Amount, indemnities and all additional
amounts and other sums at any time due and owing, and required to be paid, in
each case of the foregoing, by Lessee under the terms of the Lease, the
Participation Agreement or any other Operative Document and all other
obligations, covenants and agreements to be performed by Lessee under the Lease,
the Participation Agreement or any other Operative Document (whether or not
Lessee, any Guarantor or any other Person shall be relieved or released from any
or all liability or obligations under any thereof, except on account of the full
and indefeasible payment and performance of all Liabilities).

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or any other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this
Guaranty would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.

 

Each Guarantor agrees that upon the occurrence of an Event of Default described
in Section 16.1(h) or (i) of the Lease, the Guarantors will pay to the
Administrative Agent, for the benefit of the Beneficiaries, forthwith the full
amount which would be payable hereunder by the Guarantors as if all Liabilities
were then due and payable.

 

This Guaranty shall in all respects be an absolute and unconditional guaranty of
payment and performance (and not of collection), and shall remain in full force
and effect until the full

2



and indefeasible payment and performance of all of the Liabilities and
Guarantors’ obligations hereunder (notwithstanding, without limitation, the
dissolution of Guarantors). The liability of Guarantors hereunder may be
enforced without the Beneficiaries being required to resort to any other right,
remedy or security; provided that any such enforcement shall be subject to any
applicable grace or notice and cure period and shall be in accordance with
Section 5.2 of the Loan Agreement and 16.2 of the Lease; provided, further,
that, if an Acceleration has not occurred and a Payment Default exists under
clause (ii) of such definition with respect to amounts owed to any Participant
or its Related Parties that are Beneficiaries (other than a Payment Default with
respect to (x) Basic Rent or (y) amounts owed to all Lenders or all
Participants), then such Participant may demand payment hereunder for such
amounts.

 

The obligations of Guarantor are independent of any obligations of Lessor,
Administrative Agent, any Participant or any other Person under any of the
Operative Documents. Each and every Event of Default under any of the Operative
Documents with respect to the Liabilities shall give rise to a separate claim
and cause of action hereunder, and separate claims or suits may be made and
brought, as the case may be, hereunder as each such Event of Default occurs
(subject to the provisos at the end of the immediately preceding paragraph).

 

Lessor and/or Administrative Agent on behalf of itself and the Beneficiaries
may, from time to time at its discretion and without notice to any Guarantor,
but subject to the provisions of the Operative Documents, take any or all of the
following actions: (a) retain or obtain a lien upon or a security interest in
any property to secure any of the Liabilities or any obligation hereunder; (b)
retain or obtain the primary or secondary obligation of any obligor or obligors,
in addition to the Guarantors, with respect to any of the Liabilities; (c)
extend or renew for one or more periods (regardless of whether longer than the
original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of any Guarantor hereunder or any obligation of any
nature of any other obligor with respect to any of the Liabilities (including,
without limitation, Lessee); (d) release or fail to perfect its lien upon or
security interest in, or impair, surrender, release or permit any substitution
or exchange for, all or any part of any property securing any of the Liabilities
or any obligation hereunder, or extend or renew for one or more periods
(regardless of whether longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property; and (e) resort to any Guarantor for payment of any of the
Liabilities, regardless of whether Lessor, any Lender or any other Person shall
have resorted to any property securing any of the Liabilities or any obligation
hereunder or shall have proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Liabilities (all of the actions
referred to in this paragraph being hereby expressly waived by each Guarantor).

 

Notwithstanding anything to the contrary herein, amounts paid or collected under
this Guaranty shall be subject to Section 5.3 of the Participation Agreement,
except to the extent otherwise expressly provided in any other applicable
provision of the Participation Agreement.

 

Section 2. Guarantor’s Obligations Unconditional. Guarantors’ obligations
hereunder are independent of Lessee’s obligations under the Lease and the other
Operative Documents or in respect of any other Person, and the Administrative
Agent, for the benefit of the Beneficiaries,

3



may enforce any of its rights hereunder independently of any other right or
remedy that it or any other Beneficiary may at any time hold with respect to the
Liabilities or any security or other guaranty therefor. Such obligations shall
be absolute and unconditional, shall not be subject to any counterclaim, setoff,
deduction (other than deductions or withholdings in respect of Taxes that are
permitted by the Operative Documents), diminution, abatement, recoupment,
suspension, deferment, reduction or defense (other than full and indefeasible
payment and performance of all of the Liabilities), whether based upon any claim
that Lessee, Guarantor or any other Person may have against any Beneficiary or
any other Person or otherwise, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (other than full and indefeasible payment
and performance of all of the Liabilities or as otherwise expressly permitted by
Section 17) (whether or not any Guarantor or any other Person shall have any
knowledge or notice thereof) including, without limitation, any of the
following:

 

(A) subject to the terms of the Lease and the other Operative Documents, any
amendment, modification, addition, deletion, supplement or renewal to or of or
other change in the Liabilities or any Operative Document or any of the
agreements referred to in any thereof, or any other instrument or agreement
applicable to any Operative Document or any of the parties to such agreements,
or to the Leased Property, or any assignment, mortgage or transfer thereof or of
any interest therein, or any furnishing or acceptance of additional security
for, guaranty of or right of offset with respect to, any of the Liabilities; or
the failure of any security or the failure of any Beneficiary to perfect or
insure any interest in any collateral;

 

(B) any failure, omission or delay on the part of Lessee, any Beneficiary or any
other Guarantor to conform or comply with any term of any instrument or
agreement referred to in clause (A) above;

 

(C) any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of any instrument, agreement, guaranty,
right of offset or security referred to in clause (A) above or any obligation or
liability of Lessee or any Beneficiary or any other Person, or any exercise or
non-exercise by any Beneficiary or any other Person of any right, remedy, power
or privilege under or in respect of any such instrument, agreement, guaranty,
right of offset or security or any such obligation or liability;

 

(D) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to Lessee, any
Beneficiary, any Guarantor or any other guarantor or obligor of any Liabilities
or any of their respective properties, or any action taken by any trustee,
receiver or court in any such proceeding;

 

(E) subject to Sections 15.15 and 15.16 of the Participation Agreement, any
limitation on the liability or obligations of any Person (including, without
limitation, Lessee) under any Operative Document, the Liabilities, any
collateral security for the Liabilities, any other guaranty of the Liabilities
or any discharge, termination,

4



cancellation, frustration, irregularity, invalidity or unenforceability, in
whole or in part, of any of the foregoing or any other agreement, instrument,
guaranty or security referred to in clause (A) above or any term of any thereof
(other than any such discharge, termination or cancellation as a result of full
and indefeasible payment and performance of all of the Liabilities);

 

(F) any defect in the title, compliance with specifications, condition, design,
operation or fitness for use of, or any damage to or loss or destruction of, or
any interruption or cessation in the use of the Leased Property by Lessee or any
other Person for any reason whatsoever (including, without limitation, any
governmental prohibition or restriction, condemnation, requisition, seizure or
any other act on the part of any governmental or military authority, or any act
of God or of the public enemy) regardless of the duration thereof (even though
such duration would otherwise constitute a frustration of a lease), whether or
not resulting from accident and whether or not without fault on the part of
Lessee or any other Person;

 

(G) any merger or consolidation of Lessee or any Guarantor into or with any
other Person, or any sale, lease or transfer of any of the assets of Lessee or
any Guarantor to any other Person, except as otherwise expressly provided by
Section 17;

 

(H) any change in the ownership of any shares of capital stock of Lessee or any
Guarantor or any corporate change in Lessee or any Guarantor, except as
otherwise expressly provided by Section 17;

 

(I) any recovery of judgment against Lessee, or by any levy of any writ or
process of execution under any such judgment (except to the extent such recovery
indefeasibly reduces the Liabilities);

 

(J) any legal characterization of the obligations created by the Lease and the
other Operative Documents as a lease, a secured financing or otherwise;

 

(K) absence of any notice to, or knowledge of, Guarantors of the existence or
occurrence of any of the foregoing clauses (A) through (J); or

 

(L) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, and any other circumstance that might otherwise
constitute a legal or equitable defense or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against the
Guarantors (other than full and indefeasible payment and performance of all of
the Liabilities or as otherwise expressly permitted by Section 17).

 

The obligations of the Guarantors set forth herein constitute the full recourse
obligations of the Guarantors enforceable against them on a joint and several
basis to the full extent of all their respective assets and properties,
notwithstanding any provision in the Lease or any other Operative Documents.

5



Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Liabilities and notice of or proof of reliance by any
Beneficiary upon this Guaranty or acceptance of this Guaranty, and the
Liabilities, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guaranty; provided that the
foregoing shall not constitute a waiver of any notice specifically required to
be given to such Guarantor by any Beneficiary under any of the Operative
Documents. Each Guarantor unconditionally waives, to the extent permitted by
law: (a) acceptance of this Guaranty and proof of reliance by any Beneficiary
hereon; (b) notice of any of the matters referred to in clauses (A) through (L)
above (other than any notice specifically required to be given to such Guarantor
by any Beneficiary under any of the Operative Documents), or any right to
consent or assent to any thereof (except to the extent the consent of such
Guarantor with respect thereto is specifically required under any of the
Operative Documents); (c) all notices that may be required by statute, rule of
law or otherwise, now or hereafter in effect, to preserve intact any rights
against Guarantor, including, without limitation, any demand, presentment,
protest, proof or notice of nonpayment under any Operative Document, and notice
of default or any failure on the part of Lessee to perform and comply with any
covenant, agreement, term or condition of any Operative Document (in any such
case, other than any notice specifically required to be given to such Guarantor
by any Beneficiary under any of the Operative Documents); (d) any right to the
enforcement, assertion or exercise against Lessee of any right, power, privilege
or remedy conferred in any Operative Document or otherwise; (e) any requirement
of diligence on the part of any Person; (f) any requirement of any Beneficiary
to take any action whatsoever, to exhaust any remedies or to mitigate the
damages resulting from a default by any Person under any Operative Document; (g)
any notice of any sale, transfer or other disposition by any Person of any right
under, title to or interest in any Operative Document or the Leased Property;
and (h) any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety, or
that might otherwise limit recourse against any Guarantor (other than full and
indefeasible payment and performance of all of the Liabilities or as otherwise
expressly permitted by Section 17).

 

Each Guarantor agrees that this Guaranty shall be automatically reinstated if
and to the extent that for any reason any payment under any Operative Document
by or on behalf of itself or Lessee is rescinded or must be otherwise disgorged
or restored by any Beneficiary whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

Each Guarantor further agrees that, without limiting the generality of this
Guaranty, if an Event of Default shall have occurred and be continuing and any
Beneficiary is prevented by Applicable Law from exercising its remedies under
the Operative Documents, the Administrative Agent shall be entitled to receive
hereunder from Guarantors, upon demand therefor, the sums which would have
otherwise been due from Lessee to any such Beneficiary had such remedies been
exercised.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Section 2 shall (i) prevent the assertion by any Guarantor or Lessee of any
claim such Person may have against any Beneficiary by separate suit or
proceedings or by compulsory counterclaim or (ii) constitute a waiver of any
such claim, including, without limitation, any such claim arising from any
breach

6



or non-compliance by any Beneficiary of any Operative Document or any term of
any instrument or agreement referred to in clause (A) of the first paragraph of
this Section 2.

 

Section 3. Subordination of Subrogation. Until full and indefeasible payment and
performance of all of the Liabilities or the termination of this Guaranty
pursuant to Section 17(d), no Guarantor will exercise any rights with respect to
any claim or other rights which it may now or hereafter acquire against Lessee
arising from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty or any other Operative Document,
including any right of subrogation, reimbursement, contribution, exoneration, or
indemnification, any right to participate in any claim or remedy of any
Beneficiary against Lessee or any property or assets now or hereafter
constituting part of the Collateral, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive from Lessee directly or indirectly, in cash or other property
or by setoff or in any manner, payment or security on account of such claim or
other rights (other than to file proofs of claims only if the obligation owing
to each Beneficiary hereunder has been fully satisfied). If any amount shall be
paid to any Guarantor in violation of the preceding sentence and the Liabilities
shall not have been indefeasibly paid in cash or this Guaranty terminated
pursuant to Section 17(d), such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for, the Administrative Agent,
for the benefit of the Beneficiaries, and shall forthwith be paid to the
Administrative Agent to be credited and applied pursuant to the terms of the
Operative Documents. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Operative
Documents and that the waiver set forth in this paragraph is knowingly made in
contemplation of such benefits.

 

Each Guarantor hereby absolutely, unconditionally and irrevocably waives and
agrees not to assert or take advantage of any defense based upon an election of
remedies by any Beneficiary, including an election to proceed by nonjudicial
rather than judicial foreclosure, which destroys or impairs any right of
subrogation of such Guarantor or the right of such Guarantor to proceed against
any Person for reimbursement, or both.

 

If all the Liabilities shall be paid indefeasibly in full or performed, Lessee,
Lessor, Administrative Agent and/or the Lenders, as the case may be, will, at
Guarantors’ request and expense, execute and deliver to Guarantors appropriate
documents, without recourse and without warranty or representation, necessary to
evidence the transfer by subrogation to Guarantors of an interest in the
Liabilities resulting from such payment by Guarantors.

 

Section 4. Reasonableness and Effect of Waivers. Each Guarantor warrants and
agrees that each of the waivers set forth in this Guaranty is made with full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any of such waivers are determined to be contrary to any Applicable Law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

Section 5. Transfers by Beneficiaries. Each Beneficiary may, from time to time,
whether before or after any discontinuance of this Guaranty, at its sole
discretion and without notice to Guarantors, assign or transfer any or all of
its portion of the Liabilities or any interest

7



therein in accordance with the terms and conditions of the Operative Documents;
and, notwithstanding any such assignment or transfer or any subsequent
assignment or transfer thereof, such Liabilities shall be and remain Liabilities
for the purposes of this Guaranty, and each and every immediate and successive
permitted assignee or transferee of any of the Liabilities or of any interest
therein shall, to the extent of such assignee’s or transferee’s interest in the
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were such Beneficiary.

 

Section 6. No Waiver by Beneficiaries. No delay in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies provided in this
Guaranty shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law. Each Guarantor hereby acknowledges that there are no
conditions to the effectiveness of this Guaranty, other than the occurrence of
the Restatement Date.

 

Section 7. Guarantor Representations and Warranties. Parent Guarantor, on behalf
of itself and its Subsidiaries, and as applicable, each Subsidiary Guarantor (as
to itself), represents and warrants to the Administrative Agent and each of the
Participants as of the Restatement Date, other than with respect to Disclosed
Matters, that:

 

(a) Organization; Powers; Subsidiaries. Each Guarantor and its Material
Subsidiaries (i) is duly organized or incorporated, as the case may be, validly
existing and in good standing (to the extent the concept is applicable in such
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, as applicable, (ii) has all requisite organizational power and
authority to carry on its business as now conducted and (iii) is qualified to do
business in, and (to the extent the concept is applicable in such jurisdiction)
is in good standing in, every jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, in any such clauses (i) (solely with respect to the good standing
status of any such Subsidiary that is not a Guarantor), (ii) (solely with
respect to the power and authority of any such Subsidiary that is not a
Guarantor) and (iii), except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Schedule 7(a) hereto identifies
each Subsidiary as of the Restatement Date, noting whether such Subsidiary is a
Material Domestic Subsidiary and/or a Material Subsidiary as of the Restatement
Date, the jurisdiction of its incorporation or organization, as the case may be,
the percentage of issued and outstanding shares of each class of its capital
stock or other equity interests owned by the Parent Guarantor and the other
Subsidiaries and, if such percentage is not 100% (excluding (i) directors’
qualifying shares and (ii) shares issued to foreign nationals to the extent
required by applicable law), a description of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of the
Lessee and each Material Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such shares and other equity interests indicated
on Schedule 7(a) as owned by the Parent Guarantor or another Subsidiary are
owned, beneficially and of record, by the Parent Guarantor or any Subsidiary as
of the Restatement Date free and clear of all Liens, other than Liens permitted
pursuant to Section 9(b).

 

(b) Authorization; Enforceability. The Operative Documents are within each

8



Guarantor’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders of such
Guarantor. The Operative Documents to which any Guarantor is a party have been
duly executed and delivered by such Guarantor and constitute a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
examinership, reorganization, moratorium or other laws affecting creditors’
rights generally, (ii) general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (iii) requirements of
reasonableness, good faith and fair dealing.

 

(c) Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Guarantor of the Operative Documents to which such Guarantor
is a party (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as are not
material or have been, or will be by the time required, obtained or made and
are, or will be by the time required, in full force and effect, (ii) will not
violate in any material respect any applicable material law or regulation or the
charter, by-laws, constitution or other organizational documents of such
Guarantor or any material order of any Governmental Authority binding upon any
Guarantor or its assets, (iii) will not violate in any material respect or
result in a default under any indenture, material agreement or other material
instrument binding upon such Guarantor or any of its Material Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by any Guarantor or any of its Material Subsidiaries, except, in the case of
this clause (iii), for any such violations, defaults or rights that could not
reasonably be expected to result in a Material Adverse Effect, and (iv) will not
result in the creation or imposition of any Lien on any asset of such Guarantor
or any of its Material Subsidiaries, other than Permitted Liens and requirements
(if any) to provide cash collateral or deposits under any of the Operative
Documents.

 

(d) Financial Condition; No Material Adverse Change. (i) The Parent Guarantor
has heretofore furnished to the Participants its consolidated balance sheet and
statements of operations, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2018. Such financial statements present fairly,
in all material respects, the financial position of the Parent Guarantor and its
consolidated Subsidiaries as of the end of such fiscal year and their results of
operations for such fiscal year on a consolidated basis in accordance with GAAP.

 

(ii) As of the Restatement Date and excluding any Disclosed Matters, since
December 31, 2018, there has been no material adverse change in the business,
results of operations or financial condition of the Parent Guarantor and its
Subsidiaries, taken as a whole.

 

(e) Properties. (i) Except for Liens permitted pursuant to Section 9(b), each of
the Parent Guarantor and its Subsidiaries (including the Lessee) has good title
to, or (to the knowledge of the Parent Guarantor) valid leasehold interests in,
all its real and personal property (other than intellectual property, which is
subject to Section 7(e)(ii)) material to its business, except as could not
reasonably be expected to result in a Material Adverse Effect.

 

(ii) Except for Disclosed Matters or as could not reasonably be expected to

9



result in a Material Adverse Effect, (A) each of the Parent Guarantor and its
Subsidiaries (including the Lessee) owns or is licensed to use (subject to the
knowledge-qualified infringement representation in this Section 7(e)) all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and (B) the use thereof by the Parent Guarantor and
its Subsidiaries (including the Lessee), to the Parent Guarantor’s knowledge,
does not infringe upon the rights of any other Person.

 

(f) Litigation; Environmental Matters. (i) As of the Restatement Date and except
for Disclosed Matters, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent Guarantor, threatened in writing
against or affecting the Parent Guarantor or any of its Subsidiaries (including
the Lessee) (A) that could reasonably be expected to result in a Material
Adverse Effect or (B) that involve this Guaranty, the Operative Documents or the
Overall Transaction.

 

(ii) Except with respect to (x) Disclosed Matters and (y) other matters that
could not reasonably be expected to result in a Material Adverse Effect (and
other than with respect to the Site or Leased Property, which is subject to
Section 7(p)), the Parent Guarantor and its Subsidiaries (including the Lessee)
(A) are in compliance with all applicable Environmental Laws (which compliance
includes possession of and compliance with all permits, licenses or other
approvals required under applicable Environmental Laws), (B) are not subject to
any Environmental Liability or (C) have not received written notice of any claim
with respect to any Environmental Liability.

 

(g) Compliance with Laws. Each of the Parent Guarantor and its Subsidiaries
(including the Lessee) is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property, except (i) for
Disclosed Matters or (ii) where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

(h) Investment Company Status. Neither the Parent Guarantor nor any of its
Subsidiaries (including the Lessee) is required to be registered as an
“investment company” as defined in the Investment Company Act or subject to
regulation as an “investment company” thereunder.

 

(i) Taxes. Each of the Parent Guarantor and its Subsidiaries (including the
Lessee) has timely filed or caused to be filed all federal income Tax returns
and all other material Tax returns and reports required to have been filed by it
and has paid, caused to be paid or made a provision for the payment of, all
federal income Taxes and all other material Taxes required to have been paid by
it, except (A) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Guarantor and/or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (B) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

 

(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably

10



expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

 

(k) Disclosure. All written information and all information that is formally
presented at a general meeting (which may be a telephonic meeting) of the
Lenders (in any such case, other than any projections, estimates, forecasts and
other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Parent Guarantor or
any Subsidiary to the Lessor or Administrative Agent or any other Participant
pursuant to or in connection with this Guaranty or any other Operative Document,
when taken as a whole and after giving effect to all supplements and updates
thereto, does not (when furnished) contain any untrue statement of material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading (when taken as a whole) in light of
the circumstances under which such statements are made; provided that, with
respect to forecasts or projections of financial information with respect to the
Parent Guarantor or any Subsidiary so furnished to the Lessor, the
Administrative Agent or any Participant pursuant to or in connection with this
Guaranty or any other Operative Document, each Guarantor represents only that
such information was prepared in good faith based upon assumptions believed by
the Parent Guarantor to be reasonable at the time prepared (it being understood
by the Lessor, the Administrative Agent and the other Participants that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Parent Guarantor, the Lessee or their respective Subsidiaries, that no
assurances can be given that such projections will be realized and that actual
results may differ materially from such projections).

 

(l) Federal Reserve Regulations. No part of the proceeds of the Advance have
been used or will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the F.R.S. Board, including
Regulations T, U and X of the F.R.S. Board.

 

(m) No Default. As of the Restatement Date, no Default, Event of Default, Event
of Loss, Specified Significant Environmental Event or Specified Material
Environmental Violation has occurred and is continuing.

 

(n) Anti-Corruption Laws and Sanctions. The Parent Guarantor has implemented and
maintains in effect policies and is implementing procedures reasonably designed
to achieve material compliance by the Parent Guarantor, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Parent Guarantor, its Subsidiaries and,
to the knowledge of the Parent Guarantor, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Parent Guarantor, any
Subsidiary or to the knowledge of the Parent Guarantor or such Subsidiary any of
their respective directors, officers or employees, or (b) to the knowledge of
the Parent Guarantor, any agent of the Parent Guarantor or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No use of proceeds or Overall
Transaction has violated any Anti-Corruption Law or applicable Sanctions.

11



(o) Certain Original Closing Date Representations. The representations and
warranties set forth in clauses (o), (q), (s), (t) and (u) of Section 7 of the
Original Guaranty were true and correct in all material respects as of the
Original Closing Date.

 

(p) Environmental Condition of the Site. Except as set forth in the
Environmental Audit described in Section 6.1(vi) of the Participation Agreement
or as could not reasonably be expected to result in a Material Adverse Effect:

 

(i) neither the Parent Guarantor nor the Lessee has received any written notice
of, or written inquiry from any Governmental Authority regarding, any
Environmental Claim or any violation or non-compliance with Environmental Laws
with regard to the Site;

 

(ii) neither the Parent Guarantor nor the Lessee has stored, released or
transported any Hazardous Substances on the Leased Property or the Site in
violation of Environmental Laws;

 

(iii) the Site does not contain any Hazardous Substance at, on or under the Site
in amounts or concentrations that constitute a violation of Environmental Laws;
and

 

(iv) Parent Guarantor or Lessee has obtained all Governmental Approvals relating
to the Site which are required of it under all Environmental Laws.

 

(q) [Reserved].

 

(r) Patents, Trademarks. There are no material patents, patent rights,
trademarks, service marks, trade names, copyrights, licenses or other
intellectual property rights with respect to the Leased Property that are
necessary for the operation of the Leased Property by the Lessee, except to the
extent that the Lessee has rights in respect thereof without material payment of
royalties or other material licensing payments, which rights may be freely
leased, licensed or otherwise provided to Lessor or any successor owner, lessee,
user or operator of the Leased Property pursuant to the Operative Documents.

 

(s) [Reserved].

 

(t) [Reserved].

 

(u) [Reserved].

 

(v) Applicable Law. The Facility and the Site are in compliance in all material
respects with all Applicable Laws and Insurance Requirements, and any present
use and presently anticipated future use thereof by Lessee and its agents,
assignees, employees, invitees, lessees, licensees and tenants comply in all
material respects with all Applicable Laws, in any such case, except where any
such noncompliance individually or in the aggregate could not reasonably be

12



expected to have a material adverse effect on Lessee’s ability to perform its
material obligations under the Operative Documents. Except as could not
reasonably be expected to have a Material Adverse Effect, no notices, complaints
or orders of violation or noncompliance or liability have been issued to the
Parent Guarantor or the Lessee or, to the best of the Parent Guarantor’s
knowledge, threatened by any Person with respect to the Leased Property or the
present or intended future use thereof, and the Parent Guarantor is not aware of
any circumstances which could give rise to the issuance of any such notices,
complaints or orders.

 

(w) Condition. Adequate utility facilities are available to the Leased Property
over dedicated and accepted public streets and rights of way or valid easements
that run with the land. As of the Restatement Date, no fire or other Casualty
with respect to the Leased Property has occurred which has had a Material
Adverse Effect. Adequate ingress and egress to and from the Leased Property is
available over dedicated and accepted public streets and rights-of-way or valid
easements that run with the land. With respect to the Leased Property, all
material licenses, permits and approvals (including, without limitation,
material building and environmental permits, licenses, approvals, authorizations
and consents) necessary and required for the use and operation of the Leased
Property have been obtained from the appropriate Governmental Authorities having
jurisdiction or from private parties, as the case may be.

 

(x) Flood Hazard Areas. If the Site is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable Governmental Authority, then, to the extent required by Applicable
Laws, flood insurance has been obtained by Lessee in accordance with the
National Flood Insurance Act of 1968, as amended.

 

(y) No Prohibited Transactions. None of the transactions contemplated by the
Operative Documents will constitute a prohibited transaction within the meaning
of Section 4975(c)(1)(A) through (D) of the Code.

 

Section 8. Guarantor Affirmative Covenants. The Parent Guarantor shall comply
with the following covenants until all Liabilities have been paid in full:

 

(a) Financial Statements and Other Information. The Parent Guarantor will
furnish to the Administrative Agent for distribution to each Participant:

 

(i) within ninety (90) days after the end of each fiscal year of the Parent
Guarantor, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP consistently applied
throughout the period covered thereby (except as expressly noted therein), with
such audited balance sheet and related consolidated financial statements
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such

13



consolidated financial statements present fairly in all material respects the
financial position of the Parent Guarantor and its consolidated Subsidiaries as
of the end of such fiscal year and their results of operations for sure fiscal
year on a consolidated basis in accordance with GAAP;

 

(ii) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Guarantor, its consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal quarter and the period commencing at the beginning of such
fiscal year and ending with such fiscal quarter, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified on behalf of the Parent Guarantor by a Responsible Officer of the
Parent Guarantor as presenting fairly in all material respects the financial
position of the Parent Guarantor and its consolidated Subsidiaries as of the end
of such fiscal quarter and their results and operations for the fiscal period
covered thereby on a consolidated basis in accordance with GAAP consistently
applied throughout the period covered thereby (except as otherwise expressly
noted therein), subject to normal year-end audit adjustments and the absence of
footnotes;

 

(iii) concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Responsible Officer of the Parent Guarantor
delivered on behalf of the Parent Guarantor, (A) certifying as to whether, to
the knowledge of such Responsible Officer, a Default has occurred and is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (B) setting forth reasonably detailed calculations demonstrating
compliance with Sections 9(f) and (g), and (C) to the extent that any change in
GAAP or application thereof has a material impact on the financial statements
accompanying such certificate and such change and impact has not been noted in
such financial statements, stating whether any such change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 6.2(xviii) of the Participation Agreement and,
if any such change has occurred, specifying the effect of such change on such
financial statements accompanying such certificate;

 

(iv) promptly after the same become publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements (A) filed by the Parent Guarantor with the SEC (or any Governmental
Authority succeeding to any or all of the functions of the SEC) or with any
national securities exchange, or (B) distributed by the Parent Guarantor to its
shareholders generally, as the case may be;

 

(v) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

14



(vi) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the Parent
Guarantor, Lessee or any Subsidiary, or compliance with the terms of the
Participation Agreement, as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent or any
Participant for the purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

 

Documents required to be delivered pursuant to clauses (i), (ii) and (iv) of
this Section 8(a) (1) may be delivered electronically and (2) shall be deemed to
have been delivered on the date on which such documents are (A) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (B)
posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or https://investor.regeneron.com or at another website
identified in a notice from the Parent Guarantor and accessible by the
Participants without charge; or (C) delivered to the Administrative Agent for
posting on, or otherwise posted on the Parent Guarantor’s or Lessee’s behalf on,
an Internet or intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

(b) Notices of Material Events. The Parent Guarantor will furnish to the
Administrative Agent (for distribution to each Participant) written notice of
the following, promptly after a Responsible Officer of the Parent Guarantor has
actual knowledge thereof:

 

(i) the occurrence of any Default;

 

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Guarantor, Lessee or any Subsidiary thereof that could reasonably be expected to
result in a Material Adverse Effect;

 

(iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8(b) shall be accompanied by a
statement of a Responsible Officer of the Parent Guarantor setting forth in
reasonable detail the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (ii), (iii) and (iv) of this Section 8(b) shall be
deemed to have been delivered if such information, or one or more annual,
quarterly, current or other reports containing such information, is (A) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (B) posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or

15



https://investor.regeneron.com or at another website identified in a notice from
the Parent Guarantor and accessible by the Lenders without charge; or (C)
delivered to the Administrative Agent for posting on, or otherwise posted on the
Parent Guarantor’s or Lessee’s behalf on, an Internet or intranet website, if
any, to which the Administrative Agent and the Participants have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent). Information required to be delivered pursuant to this Section 8(b) may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

 

(c) Existence; Conduct of Business. The Parent Guarantor will, and will cause
each other Subsidiary Guarantor, Lessee and each of the Material Subsidiaries
to, (A) do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence and (B) take, or cause to be taken,
all reasonable actions to maintain the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights material to the conduct of the business of the Parent Guarantor
and its Subsidiaries taken as a whole, except, in the case of this clause (B),
to the extent that failure to do so could not reasonably be expected to result
in a Material Adverse Effect; provided that this Section 8(c) shall not prohibit
any Permitted Restructurings, merger, consolidation, disposition, liquidation,
dissolution or other transaction permitted under Section 9(c).

 

(d) Payment of Taxes. The Parent Guarantor will, and will cause each of its
Subsidiaries (including the Lessee) to, pay its Tax liabilities that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where Taxes that are
being contested in good faith by appropriate proceedings and for which the
Parent Guarantor and/or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP.

 

(e) Maintenance of Properties; Insurance. The Parent Guarantor will, and will
cause each of its Subsidiaries (including the Lessee) to, (i) keep and maintain
all other tangible property material to the conduct of its business in good
working order and condition, ordinary wear and tear and casualty excepted and
except (A) pursuant to transactions permitted by Section 9(c) or (B) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (ii) maintain, subject to Article XIII of the Lease, in all
material respects, with carriers reasonably believed by the Parent Guarantor to
be financially sound and reputable insurance or through reasonable and adequate
self-insurance in such amounts and against such risks and such other hazards, as
is customarily maintained by companies engaged in the same or similar businesses
under similar circumstances.

 

(f) Books and Records; Inspection Rights. The Parent Guarantor will, and will
cause each of its Material Subsidiaries and the Lessee to, keep proper books of
record and account in which full, true and correct entries in conformity in all
material respects with applicable law are made of all material financial
dealings and transactions in relation to its business and activities and,
subject to Section 8(a)(ii), in form permitting financial statements conforming
with GAAP or IFRS (as applicable) to be derived therefrom. The Parent Guarantor
will, and will cause each of its Subsidiaries (including the Lessee) to, permit
any representatives designated by the Lessor and/or Administrative Agent, to
visit and inspect its properties, to examine and make extracts from its books
and records and to discuss its affairs, finances and

16



condition with its Responsible Officers and, provided that the Parent Guarantor
or such Subsidiary is afforded the opportunity to participate in such
discussion, its independent accountants, in any such case, at reasonable times
during normal business hours and as often as reasonably requested upon
reasonable prior written notice to the Parent Guarantor, and subject to
reasonably requirements of confidentiality, including requirements imposed by
law or by contract; provided that so long as no Event of Default has occurred
and is continuing, none of the Guarantors or Lessee shall be required to
reimburse the Lessor or Administrative Agent or any of their respective
representatives for fees, costs and expenses in connection with the
Administrative Agent’s or the Lessor’s exercise of such rights set forth in this
sentence more than one time total in any calendar year. The Parent Guarantor
acknowledges that, subject to Section 15.14 of the Participation Agreement, the
Administrative Agent or Lessor, after exercising its rights of inspection, may
prepare and distribute to the Participants certain reports pertaining to the
assets of the Parent Guarantor, Lessee and/or any Subsidiary for internal use by
the Administrative Agent, the Lessor and the Lenders in connection with the
transactions contemplated hereby. Notwithstanding anything to the contrary in
this Section 8 or any other provision of any Operative Document, neither the
Parent Guarantor nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
documents, information or other matter that (1) constitutes non-financial trade
secrets or non-financial proprietary information, (2) in respect of which
disclosure to the Administrative Agent or any Participant (or any designated
representative) is then prohibited by law, rule or regulation or any agreement
binding on the Parent Guarantor or any of its Subsidiaries or (3) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

 

(g) Compliance with Laws. The Parent Guarantor will, and will cause each of its
Subsidiaries (including the Lessee) to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including without limitation Environmental Laws), except (i) for Disclosed
Matters or (ii) where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. The Parent Guarantor will maintain in
effect and enforce policies and is implementing and will maintain procedures
reasonably designed to achieve material compliance by the Parent Guarantor, its
Subsidiaries (including the Lessee) and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

(h) Additional Subsidiary Guarantors. Within forty-five (45) days (or such later
date as may be agreed upon by the Required Participants) after which financial
statements have been delivered pursuant to Section 8(a)(i) and any Person (other
than the Lessee) qualifies as a Material Domestic Subsidiary pursuant to the
definition of “Material Subsidiary” in accordance with the calculations in such
financial statements, the Parent Guarantor shall provide the Administrative
Agent with written notice thereof and shall cause each such Subsidiary to
execute and deliver to the Administrative Agent the Guaranty (or a joinder
thereto in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, the Guaranty (or joinder
thereto) to be accompanied by requisite organizational resolutions, other
organizational or constitutional documentation and legal opinions as may be
reasonably requested by the Administrative Agent (with any such opinion so
requested to be in form and substance reasonably satisfactory to the
Administrative Agent but, in

17



any case, limited to the types of matters covered in any legal opinion delivered
pursuant to Article VI of the Participation Agreement). Each guarantor and each
borrower under the Bank Credit Agreement that is a Domestic Subsidiary (and not
(x) the Lessee or (y) an Excluded Subsidiary pursuant to any of clauses (a)
through (d) of the definition thereof) shall be party to this Guaranty, subject
to Section 17 hereof. Notwithstanding anything to the contrary in any Operative
Document, no Excluded Subsidiary shall be required to become a Subsidiary
Guarantor.

 

(i) Use of Proceeds. The proceeds of the Advance will be used only to pay for
Participant Costs. No part of the proceeds of the Advance will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the F.R.S. Board, including Regulations T, U and X of the F.R.S.
Board. The Parent Guarantor shall procure that its Subsidiaries (including the
Lessee) and its or their respective directors, officers, employees and agents
shall not use, the proceeds of the Advance (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 9. Guarantor Negative Covenants. The Parent Guarantor shall comply with
the following covenants until all Liabilities have been paid in full:

 

(a) Subsidiary Indebtedness. The Parent Guarantor will not permit Lessee or any
other Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:

 

(i) [reserved];

 

(ii) Indebtedness existing on the Restatement Date and set forth in Schedule
9(a) and amendments, modifications, extensions, refinancings, renewals and
replacements of any such Indebtedness that does not increase the outstanding
principal amount thereof (other than with respect to unpaid accrued interest and
premium thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions, premiums and expenses associated with such Indebtedness);

 

(iii) Indebtedness of any Subsidiary to the Parent Guarantor or any other
Subsidiary;

 

(iv) Guarantees by any Subsidiary of Indebtedness or other obligations of the
Parent Guarantor or any other Subsidiary;

 

(v) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction, repair, replacement, lease or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any

18



such assets prior to the acquisition thereof, and amendments, modifications,
extensions, refinancings, renewals and replacements of any such Indebtedness;
provided that (A) such Indebtedness is initially incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction, repair, replacement, lease or improvement and (B) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (v) shall
not exceed $75,000,000 at any time outstanding;

 

(vi) Indebtedness of any Subsidiary as an account party in respect of letters of
credit, bank guarantees, letters of guaranty or similar instruments;

 

(vii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

(viii) Indebtedness representing deferred compensation to employees incurred in
the ordinary course of business;

 

(ix) Guarantees, surety bonds or performance bonds securing the performance of
any Subsidiary, in each case incurred or assumed in connection with an
Acquisition or disposition or other acquisition of assets not prohibited
hereunder;

 

(x) Indebtedness of any Subsidiary in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including guarantees or obligations with respect to
letters of credit supporting such performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations;

 

(xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or otherwise in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;

 

(xii) Indebtedness in respect to judgments or awards under circumstances not
giving rise to an Event of Default;

 

(xiii) Indebtedness in respect of obligations that are being contested in
accordance with Section 8(d);

 

(xiv) Indebtedness consisting of (A) deferred payments or financing of insurance
premiums incurred in the ordinary course of business of any Subsidiary and (B)
take or pay obligations contained in any supply agreement entered into in the
ordinary course of business;

19



(xv) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Parent Guarantor or any Subsidiary incurred in the ordinary
course of business or existing on the Restatement Date;

 

(xvi) customer advances or deposits or other endorsements for collection,
deposit or negotiation and warranties of products or services, in each case
received or incurred in the ordinary course of business;

 

(xvii) Priority Indebtedness of any Subsidiary; provided that immediately after
giving effect to the incurrence of any such Priority Indebtedness in reliance on
this clause (xvii), the sum of (without duplication) (i) the aggregate principal
amount of all such Priority Indebtedness outstanding in reliance on this clause
(xvii), plus (ii) the aggregate principal amount of Indebtedness and other
obligations of the Parent Guarantor and its Subsidiaries secured by Liens in
reliance on Section 9(b)(xix)(B) 9(b)(xix)(C), shall not exceed fifteen percent
(15%) of the Parent Guarantor’s Consolidated Net Worth (determined as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 8(a)(i) or Section 8(a)(ii);

 

(xviii) unsecured Indebtedness of the Lessee or any other Subsidiary so long as
at the time of and immediately after giving effect on a pro forma basis to the
incurrence of such Indebtedness (A) no Event of Default shall have occurred and
be continuing and (B) the Parent Guarantor shall be in compliance with the
financial covenants set forth in Sections 9(f) and (g);

 

(xix) other Indebtedness in an aggregate outstanding principal amount not to
exceed $75,000,000;

 

(xx) Indebtedness assumed by any Subsidiary in connection with any Acquisition
or other acquisition of any property or assets or Indebtedness of any Person
that becomes a Subsidiary after the Restatement Date in a transaction not
prohibited hereby, and amendments, modifications, extensions, refinancings,
renewals and replacements of any such Indebtedness; provided that (A) such
Indebtedness is not incurred in contemplation of such acquisition and (B) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$200,000,000;

 

(xxi) the “Obligations” (as defined in the Bank Credit Agreement) in an
aggregate principal amount of up to $1,000,000,000, including any additional
“Commitments” and/or “Incremental Term Loans” (as such terms are defined
therein) pursuant to Section 2.20 of the Bank Credit Agreement, any “Specified
Ancillary Obligations” or other defined term of similar import (as defined in
the Bank Credit Agreement), and any amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness to the extent
not resulting in the aggregate principal amount of all Indebtedness outstanding
at

20



any time pursuant to this Section 9(a)(xxi) exceeding $1,000,000,000 (other than
with respect to increases pursuant to any such amendment, modification,
extension, refinancing, renewal and/or replacement on account of unpaid accrued
interest and premium on such Indebtedness, any committed or undrawn amounts and
underwriting discounts, fees, commissions, premiums and expenses associated with
such Indebtedness);

 

(xxii) Indebtedness of the Lessee or any Subsidiary incurred to develop
Permitted Developed Areas, Undeveloped Areas and/or Permitted Development
Projects; and

 

(xxiii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Leased Property and the routine administration of
Lessee, in amounts not to exceed six percent (6%) of the principal balance of
the Loans, which liabilities are not more than sixty (60) days past the date
invoiced (unless being contested in good faith in accordance with the terms of
this Guaranty and the other Operative Documents), are not evidenced by a note,
and which amounts are normal and reasonable under the circumstance.

 

(b) Liens. The Parent Guarantor will not, and will not permit Lessee or any
other Subsidiary to, create, incur, assume or permit to exist any Lien on (y)
the Leased Property other than Permitted Liens or (z) any other property or
asset now owned or hereafter acquired by it except:

 

(i) Liens (if any) created pursuant to any Operative Document including with
respect to any obligation to provide cash collateral;

 

(ii) Permitted Encumbrances and Permitted Liens;

 

(iii) any Lien on any property or asset of the Parent Guarantor or any
Subsidiary existing on the Restatement Date and set forth in Schedule 9(b) and
any amendments, modifications, extensions, renewals, refinancings and
replacements thereof; provided that (1) such Lien shall not apply to any other
property or asset of the Parent Guarantor or any Subsidiary other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are not prohibited
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property and (2) the amount secured or benefited thereby is not
increased (other than as not otherwise prohibited by this Guaranty) and
amendments, modifications, extensions, refinancings, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than as not otherwise prohibited by this Guaranty);

 

(iv) any Lien existing on any property or asset prior to the acquisition

21



thereof by the Parent Guarantor or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the Restatement Date prior
to the time such Person becomes a Subsidiary or existing on any asset of any
Person existing at the time such Person is merged into or consolidated with the
Parent Guarantor or a Subsidiary and any amendments, modifications, extensions,
renewals and replacements thereof; provided that (1) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (2) such Lien shall not apply to any other
property or assets of the Parent Guarantor or any Subsidiary (other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are not prohibited
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property) and (3) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary or the date of such merger or consolidation, as the case may be,
and amendments, modifications, extensions, refinancings, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than as not prohibited by this Guaranty);

 

(v) Liens on assets (including capital leases) acquired (including as a
replacement), constructed, repaired, leased or improved by the Parent Guarantor
or any Subsidiary; provided that (A) such Liens secure Indebtedness or Capital
Lease Obligations of the Parent Guarantor or any Subsidiary permitted by Section
9(a)(v) (or, in the case of the Parent Guarantor, that would have been permitted
by Section 9(a)(v) had such Indebtedness or Capital Lease Obligations instead
been incurred by a Subsidiary), (B) such Liens and the Indebtedness secured
thereby are initially incurred prior to or within one hundred eighty (180) days
after such acquisition or lease or the completion of such construction,
replacement, repair or improvement and (C) such Liens shall not apply to any
other property or assets of the Parent Guarantor or any Subsidiary other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and customary security deposits; provided
that individual financings of equipment provided by one lender (or a syndicate
of lenders) may be cross-collateralized to other financings of equipment
provided by such lender (or syndicate);

 

(vi) Liens granted by (i) a Subsidiary that is not a Subsidiary Guarantor in
favor of the Parent Guarantor, the Lessee or another Subsidiary in respect of
Indebtedness or other obligations owed by such Subsidiary to the Parent
Guarantor, the Lessee or such other Subsidiary and (ii) Lessee, a Guarantor or a
Bank Credit Agreement Specified Loan Party in favor of another Guarantor,
another Bank Credit Agreement Specified Loan Party or Lessee in respect of
Indebtedness or other obligations owed by Lessee, such Guarantor or such Bank
Credit Agreement Specified Loan Party to such other Guarantor, such other Bank

22



Credit Agreement Specified Loan Party or Lessee;

 

(vii) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Parent
Guarantor or any of its Subsidiaries the ordinary course of business;

 

(viii) Liens securing the financing of insurance premiums solely to the extent
of such premiums;

 

(ix) statutory and common law rights of setoff and other Liens, similar rights
and remedies arising as a matter of law encumbering deposits of cash,
securities, commodities and other funds in favor of banks, financial
institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;

 

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(xi) Liens on any cash earnest money deposits made by the Parent Guarantor or
any of its Subsidiaries in connection with an Acquisition or other investment
not prohibited hereunder, including, without limitation, in connection with any
letter of intent or purchase agreement relating thereto;

 

(xii) Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 9(c), customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(xiii) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Parent Guarantor or any Subsidiary (A) in the
ordinary course of business or (B) not otherwise prohibited hereunder other than
in connection with Indebtedness;

 

(xiv) dispositions and other sales of assets permitted under Section 9(c);

 

(xv) to the extent constituting a Lien, Liens with respect to repurchase
obligations in the ordinary course of business in connection with the cash
management activities of the Parent Guarantor or any Subsidiary;

 

(xvi) Liens that are contractual rights of set-off (A) relating to the
establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness or (B) relating to
pooled deposit or sweep accounts of Parent Guarantor or any Subsidiary to permit

23



satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Guarantor or any Subsidiary;

 

(xvii) any Lien (and rights of set-off) arising under Section 24 or 25 of the
general terms and conditions (algemene bankvoorwaarden) of any member of the
Dutch Bankers’ Association (nederlandse vereniging van Banken);

 

(xviii) Liens of sellers of goods to the Parent Guarantor, any Subsidiary
Guarantor and any of their respective Subsidiaries arising under Article 2 of
the UCC or similar provisions of applicable law in the ordinary course of
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses;

 

(xix) Liens securing (A) Indebtedness of any Subsidiary described in clause (a)
of the definition of Priority Indebtedness outstanding in reliance on Section
9(a)(xvii), (B) Priority Indebtedness of the Parent Guarantor and (C) other
obligations (excluding Indebtedness) of the Parent Guarantor or any Subsidiary;
provided that immediately after giving effect to the incurrence of any
Indebtedness or obligations secured by Liens in reliance on this clause (xix),
the sum of (without duplication) (x) the aggregate principal amount of all
Priority Indebtedness of any Subsidiary outstanding in reliance on Section
9(a)(xvii), plus (y) the aggregate outstanding principal amount of all
Indebtedness and other obligations of the Parent Guarantor and its Subsidiaries
secured by Liens in reliance on subclause (ii) or (iii) above shall not exceed
fifteen percent (15%) of the Parent Guarantor’s Consolidated Net Worth
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 8(a)(i) or
Section 8(a)(ii);

 

(xx) Liens in favor of a credit card or debit card processor arising in the
ordinary course of business under any processor agreement and relating solely to
the amounts paid or payable thereunder, or customary deposits on reserve held by
such credit card or debit card processor;

 

(xxi) pledges or deposits to secure Indebtedness of the Parent Guarantor or any
Subsidiary as an account party in respect of letters of credit, bank guarantees,
letters of guaranty or similar instruments so long as the aggregate principal
amount of such Indebtedness so secured does not exceed $50,000,000;

 

(xxii) pledges or transfers of collateral to support bilateral mark-to-market
security arrangements in respect of uncleared swap or derivative transactions;

 

(xxiii) Liens on assets of the Parent Guarantor and its Subsidiaries not
otherwise permitted under this Section 9(b) so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $75,000,000;

24



(xxiv) in the case of any joint venture, any put and call arrangements related
to its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

 

(xxv) Liens (if any) created pursuant to the Bank Credit Agreement with respect
to any obligation to provide cash collateral in connection with any defaulting
lenders thereunder, any letters of credit issued thereunder and/or extensions of
credit thereunder denominated in a currency other than Dollars; and

 

(xxvi) Liens on Permitted Developed Areas, Undeveloped Areas and/or Permitted
Development Projects and property related to any of the foregoing (other than
any Collateral); provided that such Liens secure (A) Indebtedness permitted by
Section 9(a)(xxii) or (B) obligations not constituting Indebtedness that were
incurred in connection with the development of any such property.

 

(c) Fundamental Changes and Asset Sales. (i) The Parent Guarantor will not, and
will not permit Lessee or any other Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions, including pursuant to a Sale and Leaseback
Transaction) all or substantially all of the assets of the Parent Guarantor and
its Subsidiaries (taken as a whole) (whether now owned or hereafter acquired),
or liquidate or dissolve, except that:

 

(A) any Person (other than the Parent Guarantor or any of its Subsidiaries) may
merge or consolidate with the Parent Guarantor or any of its Subsidiaries;
provided that any such merger or consolidation involving (1) the Lessee must
result in the Lessee as the surviving entity (unless in connection therewith an
Affiliate Transferee becomes the Lessee pursuant to Article VI of the Lease),
(2) the Parent Guarantor must result in the Parent Guarantor as the surviving
entity and (3) a Subsidiary Guarantor must result in a Subsidiary Guarantor (or
any entity that becomes a Subsidiary Guarantor) as the surviving entity;

 

(B) any Subsidiary may merge into or consolidate with a Guarantor, the Lessee,
or a Bank Credit Agreement Specified Loan Party in a transaction in which the
surviving entity is such Guarantor, the Lessee or such Bank Credit Agreement
Specified Loan Party; provided that any such merger or consolidation involving
(1) the Lessee must result in the Lessee as the surviving entity (unless in
connection therewith an Affiliate Transferee becomes the Lessee pursuant to
Article VI of the Lease), (2) the Parent Guarantor must result in the Parent
Guarantor as the surviving entity and (3) a Subsidiary Guarantor must result in
a Subsidiary Guarantor as the surviving entity (unless also involving the Lessee
or Parent Guarantor, in which case, subclause (1) or (2) above shall apply, as
applicable);

 

(C) any Subsidiary that is not a Subsidiary Guarantor may

25



merge into or consolidate with, or sell, transfer, lease or otherwise dispose of
any or all of its assets to, another Subsidiary that is not a Subsidiary
Guarantor (in connection with a liquidation, winding up or dissolution or
otherwise);

 

(D) any Subsidiary may sell, transfer, lease or otherwise dispose of any or all
of its assets to the Parent Guarantor, the Lessee, a Subsidiary Guarantor or a
Bank Credit Agreement Specified Loan Party (in connection with a liquidation,
winding up or dissolution or otherwise);

 

(E) any Subsidiary that is not a Subsidiary Guarantor may liquidate, wind up or
dissolve (1) if the Parent Guarantor determines in good faith that such
liquidation, winding up or dissolution is in the best interests of the Parent
Guarantor and is not materially disadvantageous to the Participants or (2) to
the extent undertaken in good faith for the purpose of improving the overall tax
efficiency of the Parent Guarantor and its Subsidiaries;

 

(F) the Parent Guarantor and its Subsidiaries may consummate Permitted
Restructurings;

 

(G) the Parent Guarantor and its Subsidiaries may enter into, terminate or
modify leases, subleases, licenses and sublicenses of technology and other
property (1) in the ordinary course of business, (2) between or among the Parent
Guarantor, the Lessee, any Subsidiary Guarantors and any of their Subsidiaries
(or any combination thereof) or (3) as permitted by Article VI of the Lease;

 

(H) the Parent Guarantor and its Subsidiaries may incur Liens permitted under
Section 9(b); and

 

(I) with respect to any rights, title or interest of the Parent Guarantor and
its Subsidiaries in the Collateral and the Purchase Agreement, leases,
subleases, assignments and other transfers pursuant to or permitted by any of
the Operative Documents, including (A) the assignment of some or all of the
rights under the Purchase Agreement (including the right to take title to the
Facility) pursuant to the Assignment of Purchase Agreement and (B) the
assignment or other transfer to Parent Guarantor or a directly or indirectly
wholly-owned Domestic Subsidiary of Parent Guarantor as an affiliate transferee
pursuant to the Operative Documents; and

 

(J) with respect to any rights, title or interest of the Parent Guarantor and
its Subsidiaries in any Permitted Developed Areas, Undeveloped Areas and/or
Permitted Development Projects and property related to any of the foregoing
(other than any Collateral pursuant to this subclause (J)), leases, subleases,
licenses, sublicenses, assignments and other transfers (including, without
limitation, any termination or modification of any such lease, sublease, license
or sublicense), in any such case of this subclause

26



(J), to the extent (x) not in violation of the Lease and (y) made pursuant to or
not prohibited by any definitive documentation governing related Indebtedness
(if any) permitted by Section 9(a)(xxii).

 

(ii) The Parent Guarantor will not, and will not permit Lessee or any other
Subsidiary to, engage to any material extent in any business substantially
different from businesses of the type conducted by the Parent Guarantor and its
Subsidiaries (taken as a whole) on the Restatement Date and businesses
reasonably related, ancillary, similar, complementary or synergistic thereto or
reasonable extensions, development or expansion thereof.

 

(d) Restricted Payments. The Parent Guarantor will not, and will not permit
Lessee or any other Subsidiary to, make, directly or indirectly, any Restricted
Payment, except (i) the Parent Guarantor may pay dividends or make other
Restricted Payments with respect to its Equity Interests payable solely in
additional Equity Interests, (ii) the Parent Guarantor may purchase, redeem or
otherwise acquire Equity Interests upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants or with the proceeds received from the substantially
concurrent issue of new Equity Interests, (iii) the Parent Guarantor may make
cash payments (A) on securities convertible into or exchangeable for Equity
Interests in the Parent Guarantor in accordance with their terms or (B) in lieu
of the issuance of fractional Equity Interests in connection with any dividend,
split or combination thereof or the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Parent
Guarantor, (iv) Subsidiaries may (A) make dividends or other distributions to
their respective equityholders with respect to their Equity Interests (which
distributions shall be (x) made on at least a ratable basis to any such
equityholders that are Guarantors and (y) in the case of a Subsidiary that is
not a wholly-owned Subsidiary, made on at least a ratable basis to any such
equityholders that are the Parent Guarantor or a Subsidiary), (B) make other
Restricted Payments to Parent Guarantor, the Lessee or any Subsidiary Guarantor
(either directly or indirectly through one or more Subsidiaries that are not
Subsidiary Guarantors or the Lessee), (C) other than with respect to any such
distributions by a Subsidiary Guarantor, make other Restricted Payments to a
Bank Credit Agreement Specified Loan Party (either directly or indirectly
through one or more Subsidiaries that are not Bank Credit Agreement Specified
Loan Parties, Subsidiary Guarantors or the Lessee) and (D) make any Restricted
Payments that the Parent Guarantor would have otherwise been permitted to make
pursuant to this Section 9(d), (v) the Parent Guarantor may make Restricted
Payments (A) for the repurchase, retirement or other acquisition or retirement
for value of Equity Interests of the Parent Guarantor from any future, present
or former employee, officer, director, manager or consultant of the Parent
Guarantor or any Subsidiary upon the death, disability, retirement or
termination of employment of any such Person or (B) pursuant to and in
accordance with any agreement (including any employment agreement), stock option
or stock ownership plans, incentive plans or other benefit plans, in each case
for future, present or former directors, officers, managers, employees or
consultants of the Parent Guarantor and its Subsidiaries (including, without
limitation, in respect of tax withholding or other similar tax obligation
related to the foregoing), (vi) the Parent Guarantor and its Subsidiaries may
make any other Restricted Payment so long as no Event of Default has occurred
and is continuing at the time such Restricted Payment is made or would arise
immediately after giving effect (on a pro forma basis)

27



thereto and the aggregate amount of all such Restricted Payments pursuant to
this clause (vi) during any fiscal year of the Parent Guarantor does not exceed
$100,000,000; provided that such Dollar limitation shall not be applicable, and
such Restricted Payment shall not count against such Dollar limitation, if at
the time of the making of such Restricted Payment and immediately after giving
effect (on a pro forma basis) thereto, the Total Leverage Ratio is equal to or
less than 3.00 to 1.00, and (vii) the Parent Guarantor may pay any dividend or
distribution or make any irrevocable Restricted Payment within 60 days after the
date of declaration of such dividend or distribution or giving irrevocable
notice with respect to such Restricted Payment, as the case may be, if at the
date of declaration or notice such Restricted Payment would have complied with
the provisions of this Guaranty (including the other provisions of this Section
9(d)).

 

(e) Transactions with Affiliates. The Parent Guarantor will not, and will not
permit Lessee or any other Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions on terms and conditions not materially less
favorable to the Parent Guarantor or such Subsidiary than could be obtained on
an arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction (considering such transactions and all other related transactions as
a whole), (ii) transactions between or among the Parent Guarantor and its
Subsidiaries (or an entity that becomes a Subsidiary of the Parent Guarantor as
a result of such transaction) (or any combination thereof), (iii) the payment of
customary fees to directors of the Parent Guarantor or any of its Subsidiaries,
and customary compensation, reasonable out-of-pocket expense reimbursement and
indemnification (including the provision of directors and officers insurance)
of, and other employment or consulting agreements and arrangements, employee
benefit plans and stock incentive plans paid to, future, present or past
directors, officers, managers and employees of the Parent Guarantor or any of
its Subsidiaries, (iv) transactions undertaken in good faith for the purpose of
improving the overall tax efficiency of the Parent Guarantor and its
Subsidiaries, (v) loans, advances and other transactions to the extent not
prohibited by the terms of this Guaranty, the Lease or the Participation
Agreement, including without limitation any Restricted Payment permitted by
Section 9(d) and transactions permitted by Section 9(c), (vi) issuances of
Equity Interests to Affiliates and the registration rights and other customary
rights associated therewith, (vii) any Collaboration Arrangement or any other
license, sublicense, lease or sublease (A) in existence on the Restatement Date
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not materially adverse to the interests of the
Lenders in their capacities as such), (B) in the ordinary course of business or
(C) substantially consistent with past practices, (viii) transactions with
Affiliates that are Disclosed Matters, (ix) transactions pursuant to agreements
in effect on the Restatement Date (together with any amendments, restatements,
extensions, replacements or other modifications thereto that are not materially
adverse to the interests of the Participants in their capacities as such), (x)
transactions with joint ventures for the purchase or sale of property or other
assets and services entered into in the ordinary course of business and
investments in joint ventures, (xi) transactions approved by (A) a majority of
Disinterested Directors of the Parent Guarantor or of the applicable Subsidiary
in good faith or (B) a committee of the board of directors (or other governing
body) of such Person that is comprised of Disinterested Directors (or such
committee otherwise approves such transactions by action of Disinterested
Directors), (xii) any transaction or series of related transactions with respect
to which the aggregate consideration paid, or fair

28



market value of property disposed of, by the Parent Guarantor and its
Subsidiaries is less than $2,000,000 for any such individual transaction or
series of related transactions, (xiii) subleases and assignments permitted by
the Operative Documents, including Article VI of the Lease, and other
transactions permitted by Section 9(c)(J), (xiv) any transaction in respect of
which the Parent Guarantor delivers to the Administrative Agent (for delivery to
the Lessor or the Participants) a letter addressed to the Board of Directors of
the Parent Guarantor (or the board of directors or other relevant governing body
of the relevant Subsidiary) from an accounting, appraisal or investment banking
firm that is in the good faith determination of the Parent Guarantor qualified
to render such letter, which letter states that such transaction is on terms
that are no less favorable to the Parent Guarantor or the relevant Subsidiary,
as applicable, than would be obtained on an arm’s-length basis from a Person
that is not an Affiliate for a comparable transaction, and (xv) any transaction
with an Affiliate where the only consideration paid consists of Equity Interests
of the Parent Guarantor.

 

(f) Maximum Total Leverage Ratio. The Parent Guarantor will not permit the ratio
(the “Total Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2019, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Parent Guarantor and its Subsidiaries on a consolidated basis, to be greater
than 3.50 to 1.00. Notwithstanding the foregoing, the Parent Guarantor shall be
permitted (such permission, the “Acquisition Holiday”) on no more than two (2)
occasions during the term of the Participation Agreement to allow the maximum
Total Leverage Ratio under this Section 9(f) to be increased to 4.00 to 1.00 for
a period of four consecutive fiscal quarters in connection with an Acquisition
occurring during the first of such four fiscal quarters if the aggregate
consideration paid or to be paid in respect of such Acquisition exceeds
$500,000,000, so long as the Parent Guarantor is in compliance on a pro forma
basis with the maximum Total Leverage Ratio of 4.00 to 1.00 on the closing date
of such Acquisition immediately after giving effect to such Acquisition;
provided that (x) the Parent Guarantor shall provide notice in writing to the
Administrative Agent of such increase and a transaction description of such
Acquisition (regarding the name of the Person or summary description of the
assets being acquired and the approximate purchase price), (y) the Parent
Guarantor may not elect a new Acquisition Holiday for at least two (2) fiscal
quarters following the end of an Acquisition Holiday and (z) at the end of such
period of four consecutive fiscal quarters, the maximum Total Leverage Ratio
permitted under this Section 9(f) shall revert to 3.50 to 1.00.

 

(g) Minimum Interest Coverage Ratio. The Parent Guarantor will not permit the
ratio, determined as of the end of each of its fiscal quarters ending on and
after March 31, 2019, of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Parent
Guarantor and its Subsidiaries on a consolidated basis, to be less than 2.50 to
1.00.

 

Section 10. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and upon each Guarantor’s successors and assigns; provided that no
Guarantor shall assign or transfer any of its interests or obligations hereunder
without the prior written consent of the requisite Participants in accordance
with Section 15.5 of the Participation Agreement (it

29



being understood that the foregoing proviso shall not prohibit transactions
permitted by Section 9(c) of this Guaranty).

 

Section 11. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 12. Submission to Jurisdiction; Service of Process. Each Guarantor: (a)
submits for itself and its property in any legal action or proceeding relating
to this Guaranty, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in the borough of Manhattan, and appellate courts from any thereof; (b)
consents that any such action or proceedings may be brought to such courts, and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; (c)
agrees, to the fullest extent of Applicable Law, that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address referred to in Section 13 below or at such
other address of which the other parties hereto shall have been notified
pursuant to Section 13; and (d) agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
affect the right that any Beneficiary may otherwise have to sue in any other
jurisdiction.

 

Section 13. Notices. All notices, requests, demands or other communications (i)
to any Guarantor or (ii) that are required or permitted to be made by any
Guarantor pursuant to this Guaranty to Administrative Agent and/or any
Participant shall be in writing and shall be deemed to have been duly given when
addressed to the appropriate Person and delivered in the manner specified in
Section 15.3 of the Participation Agreement. The initial address for notices to
each Guarantor is set forth on Schedule III to the Participation Agreement.

 

Section 14. Amendment. This Guaranty may not be amended or modified or any of
its provisions waived, except in accordance with the terms of Section 15.5 of
the Participation Agreement.

 

Section 15. Governing Law; Waiver of Jury Trial. This Guaranty SHALL IN ALL
RESPECTS, EXCEPT AS SET FORTH IN THE PROVISO, BE GOVERNED BY THE INTERNAL LAW OF
THE STATE OF NEW YORK AS TO ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT TITLE 14 OF
ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW; PROVIDED, HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, EFFECT OF PERFECTION, PRIORITY AND
ENFORCEMENT OF SECURITY INTERESTS AND LIENS IN THE LEASED PROPERTY AND PROJECT
COLLATERAL, SUCH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
AND, TO THE

30



EXTENT APPLICABLE, THE UNIFORM COMMERCIAL CODE OF SUCH STATE (INCLUDING THE
CHOICE OF LAW RULES UNDER SUCH UNIFORM COMMERCIAL CODE). Each Guarantor hereby
expressly waives any right to a trial by jury in any action or proceeding to
enforce or defend any rights under this Guaranty or under any amendment,
instrument, document or agreement delivered or which may in the future be
delivered in connection herewith or arising from any relationship existing in
connection with this Guaranty, and agrees that any such action or proceeding
shall be tried before a court and not before a jury.

 

Section 16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Operative
Document), each Guarantor acknowledges and agrees that: (i) (A) the services
regarding this Guaranty provided by the Administrative Agent and the
Participants are arm’s-length commercial transactions between the Guarantors, on
the one hand, and the Administrative Agent and the Participants, on the other
hand, (B) each Guarantor has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each Guarantor is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Operative
Documents; (ii) (A) the Administrative Agent and each Participant is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Guarantor or any other Person and (B)
neither the Administrative Agent nor any Participant has any obligation to any
Guarantor or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Operative Documents; and (iii) the Administrative Agent and the Participants and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Guarantors and their respective
Affiliates, and neither the Administrative Agent, nor any Participant has any
obligation to disclose any of such interests to any Guarantor or any of its
Affiliates. None of the Administrative Agent and the Participants will use
confidential information obtained from or on behalf of Lessee or any Guarantor
by virtue of the transactions contemplated by the Operative Documents or its
other relationships with Lessee or any Guarantor in connection with the
performance by the Administrative Agent or such Participant of services for
other companies, and none of the Administrative Agent and the Participants will
furnish any such information to other companies. To the fullest extent permitted
by law, each Guarantor hereby waives and releases any claims that it may have
against the Administrative Agent, or any Participant with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

Section 17. Releases; Termination of Guaranty.

 

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under this Guaranty upon the consummation of any transaction permitted by this
Guaranty as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary, so long as, immediately after giving effect to the consummation of
such transaction, no Default or Event of Default

31



results therefrom; provided that, if so required by this Guaranty or the
Participation Agreement, the Required Participants shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.

 

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Participant to), upon the request of the Parent Guarantor or Lessee,
release any Subsidiary Guarantor from its obligations under this Guaranty if
such Subsidiary Guarantor is no longer a Material Domestic Subsidiary, becomes
an Excluded Subsidiary or is otherwise not required pursuant to this terms of
this Guaranty to provide a Subsidiary Guaranty; provided that, unless such
Subsidiary Guarantor is a Bank Credit Agreement Specified Loan Party, prior to
or substantially concurrently with the release of such Subsidiary Guarantor
pursuant to this Section 17(b), it ceases to be a loan party (whether as a
guarantor and/or borrower) under the Bank Credit Agreement and related loan
documents.

 

(c) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Participant to), upon the request of the Parent Guarantor or Lessee,
release any Guarantor from its obligations under this Guaranty if such release
is approved, authorized or ratified by the requisite Participants pursuant to
Section 15.5 of the Participation Agreement.

 

(d) At such time as the Liabilities (other than Liabilities expressly stated to
survive such payment and termination) shall have been indefeasibly paid in full
in cash, all obligations of each Guarantor under this Guaranty shall
automatically terminate (other than with respect to Liabilities expressly stated
to survive such payment and termination), all without delivery of any instrument
or performance of any act by any Person (it being agreed that, upon indefeasible
payment in full in cash of the Liabilities (other than (i) Liabilities expressly
stated to survive such payment and termination and (ii) contingent Liabilities
for costs, expenses, indemnities and similar obligations not then due and
payable), Sections 8 and 9 of this Guaranty shall automatically terminate,
notwithstanding the survival of this Guaranty with respect to Liabilities
expressly stated to survive such payment and termination).

 

(e) Upon request by the Administrative Agent at any time, the Participants will
confirm in writing the Administrative Agent’s authority to release any
particular Guarantor pursuant hereto. In connection with any termination or
release pursuant to this Section 17, the Administrative Agent shall (and is
hereby irrevocably authorized by each Participant to) execute and deliver to any
Guarantor or Lessee, at such Guarantor’s or Lessee’s expense, all documents that
such Guarantor or Lessee shall reasonably request to evidence such termination
or release. Any execution and delivery of documents pursuant to this Section 17
shall be without recourse to or warranty by the Administrative Agent except with
respect to any customary further assurances that are expressly agreed to in
writing by the Administrative Agent.

 

Section 18. Contribution with Respect to Liabilities.

 

(a) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the

32



aggregate Liabilities satisfied by such Guarantor Payment in the same proportion
as such Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Guarantors as determined immediately prior to the making
of such Guarantor Payment, then, following indefeasible payment in full in cash
of the Liabilities and termination of this Guaranty, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

 

(c) This Section 18 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 18 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 18 shall be exercisable upon the full and indefeasible payment of
the Liabilities in cash and the termination of this Guaranty pursuant to Section
17.

 

Section 19. Effect of Restatement. On the Restatement Date, the Original
Guaranty will be amended and restated as set forth in this Guaranty. The parties
hereto acknowledge and agree, however, that (a) this Guaranty and the other
Restated Operative Documents do not constitute a novation or termination of the
Liabilities under and as defined in the Original Guaranty or under the other
Operative Documents as in effect immediately prior to the Restatement Date, (b)
such Liabilities are in all respects continuing with only the terms being
modified as provided in this Guaranty and the other Restated Operative
Documents, (c) the mortgage, liens and security interests in favor of the Lessor
securing payment of such Obligations are in all respects continuing and in full
force and effect with respect to all Obligations and (d) except to the extent
the context requires otherwise, all references in the other Operative Documents
to the “Guaranty” or other reference originally applicable to the Original
Guaranty shall be deemed to refer without further amendment to this Guaranty, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

[End of Page]
[Signature Pages Follow]

33



In Witness Whereof, each Initial Guarantor has caused this Amended and Restated
Guaranty to be executed and delivered as of the date first above written.

 



  Regeneron Pharmaceuticals, Inc.,     as Parent Guarantor         By: /s/
Leonard N. Brooks     Name: Leonard N. Brooks     Title:   Vice President,
Treasurer

 



[Signature Page to Amended and Restated Guaranty]

 





  Regeneron Healthcare Solutions, Inc.,     as a Subsidiary Guarantor        
By: /s/ Marion McCourt     Name: Marion McCourt     Title:   General Manager

 



[Signature Page to Amended and Restated Guaranty]

 



  Regeneron Genetics Center LLC,     as a Subsidiary Guarantor         By: /s/
Leonard N. Brooks     Name: Leonard N. Brooks     Title:   Treasurer

 



[Signature Page to Amended and Restated Guaranty]

 



  Acknowledged and Agreed   as of the date first written above:         Bank of
America, N.A.,     as Administrative Agent         By: /s/ Aamir Saleem    
Name: Aamir Saleem     Title:   Vice President

 

[Signature Page to Amended and Restated Guaranty]

 



Annex I

Form of Supplement to Guaranty

 

Reference is hereby made to the Amended and Restated Guaranty, dated as of May
2, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), made by (i) Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Parent Guarantor”), and (ii) each Subsidiary of the Parent
Guarantor party thereto from time to time as a Subsidiary Guarantor, and
together with the New Subsidiary Guarantor (as defined below) (the “Subsidiary
Guarantors”) in favor of (a) each Participant, and (b) the Administrative Agent,
for the benefit of itself and the other Beneficiaries. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [Name of New Subsidiary
Guarantor], a [corporation] [partnership] [limited liability company] (the “New
Subsidiary Guarantor”), agrees to become, and does hereby become, a Subsidiary
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in clauses (a) (solely the first sentence thereof), (b) and (c) of
Section 7 of the Guaranty that are applicable to a Subsidiary Guarantor or a
Subsidiary of the Parent Guarantor are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of the date hereof except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date.

 

In Witness Whereof, the New Subsidiary Guarantor has caused this Supplement to
the Guaranty to be duly executed and delivered as of this ____ day of
________________, 20__.

 



  [Name of New Subsidiary Guarantor]         By:             Name:       Title:
 

 



Schedules to Amended and Restated Guaranty:

 



Schedule 7(a) — Subsidiaries Schedule 9(a) — Existing Indebtedness Schedule 9(b)
— Existing Liens

 



Schedule 7(a) to Amended and Restated Guaranty

 

Subsidiaries

 



Owner   Subsidiary   Material Subsidiary1   Jurisdiction of Organization  
Ownership Regeneron Pharmaceuticals, Inc.   Regeneron Genetics Center LLC   No.
  Delaware   100%   Regeneron Healthcare Solutions, Inc.   No.   New York   100%
  Regeneron Assurance, Inc.   No.   New York   100%   Loop Road Holdings LLC  
No.   New York   100%   Rockwood Road Holdings LLC   No.   New York   100%   Old
Saw Mill Holdings LLC   No.   New York   100%   OSMR LLC   No.   New York   100%
                OSMR LLC   Regeneron International Holdings LLC   No.   Delaware
  100%                   Regeneron International Holdings LLC   Regeneron
International Limited   No.   Ireland   100%                   OSMR LLC;
Regeneron International Limited   OSMR Holdings   No.   Bermuda   19.04% (OSMR
LLC)2; 80.96% (Regeneron International Limited)3                   OSMR Holdings
  OSMR International   No.   Bermuda   100%   Regeneron Ireland Holdings
Unlimited Company   No.   Ireland   100%                 Regeneron Ireland
Holdings Unlimited Company   Regeneron Atlantic Holdings   No.   Bermuda   100%
                  Regeneron Atlantic Holdings   Regeneron Ireland   No.  
Ireland   100%

 

 

 

1 As of December 31, 2018. 2 OSMR LLC owns 10,000 shares of OSMR Holdings. 3
Regeneron International Limited owns 42,508 shares of OSMR Holdings.

 





Owner   Subsidiary   Material Subsidiary1   Jurisdiction of Organization  
Ownership     Designated Activity Company                              
Regeneron Ireland Designated Activity Company   Regeneron Capital International
B.V.   No.   Netherlands   100%   Regeneron Spain, S.L.U.   No.   Spain   100%  
Regeneron Belgium BVBA   No.   Belgium   99.99%4   Regeneron UK Limited   No.  
England and Wales   100%

 

 

 



4 0.01% held by Regeneron Spain, S.L.U. (1 share).

 



Schedule 9(a) to Amended and Restated Guaranty

 

Existing Indebtedness

 

None.

 



Schedule 9(b) To Amended and Restated Guaranty

 

Existing Liens

 

None.

 